Citation Nr: 0106854	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pain in the right 
knee, hips, ankles, hands, neck and lumbar spine as due to 
undiagnosed illness.  

2.  Entitlement to an increased rating for left knee pain due 
to synovitis with history of myofascial pain, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for left 
shoulder pain and crepitation due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the veteran moved to Georgia, and 
his claim was forwarded to the Board from the Atlanta, RO.


REMAND

Throughout the pendency of this appeal, the veteran has asked 
to appear at a RO hearing, and on several occasions the RO 
has scheduled hearings for the veteran.  However, each 
scheduled hearing has been canceled.  The most recent hearing 
was scheduled to be held in May 1999 in Columbia, South 
Carolina, but it too was canceled.  In a February 2001 
statement, the veteran's representative stated that the 
veteran still wants a personal hearing at the RO.  In light 
of the veteran's change of address and his representative's 
recent request for a hearing, the Board is of the opinion 
that additional development is warranted.  38 C.F.R. 
§ 20.904(a) (2000).

The veteran's DD 214 reflects that he had verified service in 
Southwest Asia from October 8, 1990, to April 27, 1991.  The 
veteran attributes his pain in the right knee, hips, ankles, 
hands, neck and lumbar spine as due to undiagnosed illness 
resulting from that service.  While the record shows that 
several VA examinations for compensation and pension purposes 
have been conducted, it does not contain any Persian Gulf 
Registry Examination reports.  On VA examination in April 
2000, the veteran reported that he had been evaluated by 
rheumatology several times and that he had undergone two or 
three Persian Gulf War examinations.  If so, these reports 
are not of record.  Thus, an attempt to obtain these reports 
should be conducted.  

Regarding the increased rating claims, review of the April 
2000 VA examination report does not indicate that the 
examiner considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that 38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require 
consideration of functional disability due to pain, weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  In order to make a more precise evaluation of the 
veteran's current level of disability for the left knee and 
left shoulder, a more contemporaneous and thorough 
examination is needed.  38 C.F.R. § 4.2 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  All efforts made should be 
documented and incorporated into the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the 
disabilities at issue since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, to 
include any Persian Gulf Registry 
Examination reports and medical reports 
from the VA Medical Centers in Columbia 
and Greenville, South Carolina, and Saint 
Francis Hospital.  All documents, which 
have not been previously secured, should 
be incorporated into the claims folder. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, extent and etiology 
of the pain in the right knee, hips, 
ankles, hands, neck and lumbar spine, 
which he claims are due to service in 
Southwest Asia during the Gulf War.  The 
examiner should also determine the 
current severity of the service-connected 
left knee and left shoulder disabilities.  
All indicated tests and studies should be 
accomplished, and all objective findings 
should be set forth, including complete 
range of motion measurements.  

Regarding the right knee, hips, ankles, 
hands, neck and lumbar spine, the 
orthopedist should also address all 
conditions and symptoms elicited from the 
veteran as well as provide details about 
the onset, frequency, duration, and 
severity of all complaints and state what 
precipitates and what relieves them.  The 
orthopedist should list all diagnosed 
conditions and state which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each.  If all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results cannot be 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  

Regarding the left knee and left 
shoulder, the orthopedist should also 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the left knee and left 
shoulder.  The examiner should comment as 
to whether the veteran has dislocation, 
malunion or nonunion, with or without 
loose movement, of the clavicle or 
scapula.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the claims for service 
connection in accordance with the 
provisions of 38 C.F.R. § 3.317 (2000).  
The RO should also readjudicate the 
increased rating issues.  The RO should 
discuss all applicable diagnostic codes, 
with particular attention to the 
applicability of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this remand is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




